Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davichev (US PG Pub 20090083028).	As per claims 1, 11 and 20, Davichev discloses a computer-implemented method, system and computer-readable storage medium comprising: 	identifying a regular expression in an initial form provided by a user (Davichev; Fig. 2, 230; p. 0028-0030 - At stage 230 the received keystrokes are mapped to characters based upon the current language mapping identified by stage 220); 	retrieving, from a repository, an adapted form of the regular expression based on the initial form (Davichev; Fig. 3, item 330; p. 0022 - A comparison module 120 can be used to compare the character data to a plurality of words in a plurality of dictionaries 130; see also p. 0033); 	transforming the regular expression based on the adapted form to generate an adapted regular expression (Davichev; p. 0038-0039 - a most probable alternative candidate word can be output to the user by replacing the characters identified by the keystroke data and the .
As per claims 2 and 12, Davichev discloses the computer-implemented method and system of claims 1 and 11, wherein the retrieving, from the repository, of the adapted form for the regular expression comprises: accessing the repository to identify one or more mappings between adapted forms of regular expressions and initial forms of the regular expressions, wherein the repository is associated with the user; and determining that the adapted form is mapped in the repository to the initial form (Davichev; p. 0023 - In various implementations, alternative candidate words can be identified by deriving alternative characters associated with the keyboard input based upon different mappings of the keyboard; see also p. 0033).
	As per claims 3 and 13, Davichev discloses the computer-implemented method and system of claims 2 and 12, wherein the one or more mappings have been learned based on input from the user with respect to the regular expressions (Davichev; p. 0031 - the dictionary 130a can be a learned dictionary, e.g., of search queries or previously entered words; see also p. 0035).
As per claims 4 and 14, Davichev discloses the computer-implemented method and system of claims 2 and 12, further comprising synchronizing the repository with a central repository that is shared by a plurality of users (Davichev; p. 0031 - the dictionary 130a can be a 
	As per claims 5 and 15, Davichev discloses the computer-implemented method and system of claims 1 and 11, further comprising determining a context related to the regular expression, wherein the retrieving, from the repository, of the adapted form for the regular expression is further based on the context (Davichev; p. 0067 - The various words in the phrase can also be submitted to a context spelling corrector module operable to interpret the phrase and determine if a spell corrected version of the phrase in the same language would better match the input).
As per claims 6 and 16, Davichev discloses the computer-implemented method and system of claims 5 and 15, wherein the retrieving, from the repository, of the adapted form for the regular expression comprises: accessing the repository to identify one or more mappings between adapted forms of regular expressions and combinations of contexts and initial forms of the regular expressions, wherein the one or more mappings are common to a plurality of users; and determining that the adapted form is mapped in the repository to a combination of the initial form and the context (Davichev; p. 0033-0039).
	As per claims 7 and 17, Davichev discloses the computer-implemented method and system of claims 6 and 16, wherein the one or more mappings have been learned based on input from the plurality of users with respect to the regular expressions (Davichev; p. 0031 - the dictionary 130a can be a learned dictionary, e.g., of search queries or previously entered words; see also p. 0035).

	As per claim 9, Davichev discloses the computer-implemented method of claim 7, wherein the one or more mappings have been learned based further on mismatch errors determined from tracking evaluation of the regular expressions in the contexts (Davichev; p. 0035 - In some implementations, words that appear in an index and/or in search queries can be eliminated based upon statistical models that indicate that the word is likely to be a misspelling based upon the marginal use observed in network activity).
	As per claims 10 and 19, Davichev discloses the computer-implemented method and system of claims 5 and 15, wherein the context comprises one or more of the following: a locale, an attribute related to an application command in which the regular expression is included; or an attribute of the user (Davichev; p. 0021 – keyboard layout based on user’s language (attribute of the user)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658                                                                                                                                                                                                        
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658